                 Case 2:21-cr-00086-TLN Document 18 Filed 09/10/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                            CASE NO. 2:21-CR-00086-TLN
11                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                            FINDINGS AND ORDER
13   PIOQUINTO FERNANDEZ-CARRANZA,                        DATE: September 16, 2021
                                                          TIME: 9:30 a.m.
14                                Defendant.              COURT: Hon. Troy L. Nunley
15

16                                                STIPULATION
17          Plaintiff United States of America, by and through its counsel of record, and defendant Pioquinto
18 Fernandez-Carranza, by and through his counsel of record, hereby stipulate as follows:

19          1.      By previous order, this matter was set for status on September 16, 2021.
20          2.      By this stipulation, the defendant now moves to continue the status conference until
21 November 18, 2021, at 9:30 a.m., and to exclude time between September 16, 2021, and November 18,

22 2021, under Local Code T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:
24                  a)     The government has produced discovery associated with this case which consists
25          of over 400 pages of discovery, as well as audio files.
26                  b)     Counsel for the defendant desires additional time to consult with his client, review
27          the current charges, conduct investigation and research related to the charges, review discovery,
28          discuss potential resolutions with his client, and otherwise prepare for trial.

      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:21-cr-00086-TLN Document 18 Filed 09/10/21 Page 2 of 3


 1                  c)     Counsel for the defendant believes that failure to grant the above-requested

 2          continuance would deny him the reasonable time necessary for effective preparation, taking into

 3          account the exercise of due diligence.

 4                  d)     The government does not object to the continuance.

 5                  e)     Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of September 16, 2021 to November

10          18, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local

11          Code T4] because it results from a continuance granted by the Court at the defendant’s request

12          on the basis of the Court’s finding that the ends of justice served by taking such action outweigh

13          the best interest of the public and the defendant in a speedy trial.

14          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17

18          IT IS SO STIPULATED.

19

20    Dated: September 9, 2021                                PHILLIP A. TALBERT
                                                              Acting United States Attorney
21

22                                                            /s/ SAM STEFANKI
                                                              SAM STEFANKI
23                                                            Assistant United States Attorney

24

25    Dated: September 9, 2021                                /s/ HOOTAN BAIGMOHAMMADI
                                                              HOOTAN BAIGMOHAMMADI
26                                                            Counsel for Defendant
                                                              PIOQUINTO FERNANDEZ-CARRANZA
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:21-cr-00086-TLN Document 18 Filed 09/10/21 Page 3 of 3


 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 9th day of September, 2021.

 3

 4

 5

 6                                                    Troy L. Nunley
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
